                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

JOHN SMITH,                               )
                                          )
              Plaintiff,                  )
                                          )      Cause No. 2:11-CR-53-PPS
       v.                                 )            No. 2:17-CV-109-PPS
                                          )
UNITED STATES,                            )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       Smith filed a Motion to Request the Release of Petitioner on Bond Pending the

Decision of His C.O.A. Under 28 U.S.C. § 2253(c)(2) in the Court of Appeals for the

Seventh Circuit [DE 234]. For the reasons stated below, the motion [DE 234] is

DENIED.

       On June 6, 2013, a jury found Smith guilty of all six counts in the indictment

involving drug trafficking and transferring firearms, although I later dismissed one

count. I sentenced Smith to the mandatory minimum sentence of 480 months

imprisonment. Smith moved pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence, arguing he was denied effective assistance of counsel based upon his first

counsel’s purported failure to address a conflict of interest and that his right to a speedy

trial was violated.

       In a lengthy order dated September 21, 2018, I denied Smith’s section 2255

petition. [DE 218.] I won’t recite the facts of this case again, as they are summarized in

that order, as well as in the opinion of the Seventh Circuit in denying Smith’s direct
appeal. See United States v. Smith, 792 F.3d 760, 761-63 (7th Cir. 2015).

       Smith filed a notice of appeal, appealing my order on the section 2255 petition,

on November 30, 2018. [DE 225.] He now requests to be released on bond pending the

Seventh Circuit’s decision on his certificate of appealability. The Government has not

filed anything in response.

       Smith cites Alton v. United States, 928 F. Supp. 885, 889 (E.D. Mo. 1996), in support

of his argument that he should be released on bail pending his appeal. Alton recognized

that “[d]istrict courts have inherent authority to release an inmate on bail pending a

decision on a petition for a writ of habeas corpus or a motion under § 2255, but that

authority is to be used sparingly.” Id. However, in that case, the court found that the

petitioner did not demonstrate the existence of a substantial constitutional issue on

which he was likely to prevail, and no exceptional circumstances were present that

required the petitioner’s immediate release in the interests of justice. Id.

       The Seventh Circuit similarly has noted that such power to order release or grant

bail pending resolution of a Section 2255 petition should “be exercised very sparingly.”

Cherek v. United States, 767 F.2d 335, 337 (7th Cir. 1985). Indeed:

              The reasons for parsimonious exercise of the power should be
              obvious. A defendant whose conviction has been affirmed on
              appeal . . . is unlikely to have been convicted unjustly; hence the
              case for bail pending resolution of his postconviction proceeding is
              even weaker than the case for bail pending appeal. And the
              interest in the finality of criminal proceedings is poorly served by
              deferring execution of sentence till long after the defendant has
              been convicted.

Id. at 337. Here, where Smith’s appeal has already been denied, it is unlikely that he

                                              2
was convicted unjustly.

       Smith has not shown a high probability of success or any exceptional or

extraordinary circumstances. While Smith continues to argue that he was denied

effective counsel because of conflict issues, I already addressed and rejected conflict and

waiver arguments in ruling on his section 2255 motion. Smith has many years of his 40-

year sentence remaining, and he has not shown that this is one of the rare instances

where bail pending the decision of the Seventh Circuit is warranted.

       For these reasons, the Motion to Request the Release of Petitioner on Bond

Pending the Decision of His C.O.A. Under 28 U.S.C. § 2253(c)(2) in the Court of Appeals

for the Seventh Circuit [DE 234] is DENIED.



SO ORDERED.

ENTERED: August 28, 2019.

                                          s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
